Exhibit 10.13

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made and
entered into by and between United Surgical Partners International, Inc. (the
“Company”), a Delaware corporation with its principal place of business at 15305
Dallas Parkway, Suite 1600, Addison, TX 75001-6491 and Mark A. Kopser (the
“Executive”), effective as of September 1, 2012 (the “Effective Date”).

WHEREAS, the Company and Executive are parties to an Amended and Restated
Employment Agreement effective as of April 19, 2007 (the “Original Agreement”);
and

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement in its entirety as provided herein and in that certain letter from the
Company to Executive of even date herewith (the “Side Letter”) regarding
Executive’s service with European Surgical Partners Limited (“ESP”). The Side
Letter is hereby incorporated by reference.

In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree:

1. Employment; Secondment to ESP; Equity Awards.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
hereby offers and the Executive hereby accepts employment. Each of the Company
and Executive acknowledge and agree that (i) during the first year of the Term,
Executive shall spend approximately one-half of his business time traveling to
the United Kingdom, (ii) during the second, third, fourth and fifth year of the
Term, Executive shall be a resident in the United Kingdom and shall be seconded
to ESP, (iii) notwithstanding the foregoing, this Agreement may be terminated at
any time pursuant to the terms hereof.

(b) During the first year of the Term, ESP agrees to reimburse the Company
$57,000 of Executive’s base salary. During the period beginning with the date
that the Company hires a replacement chief financial officer (the “Replacement
Date”) and ending with the day that is two months following the Replacement Date
(the “Transition Date”), ESP agrees to reimburse the Company for one-half of the
costs of Executive’s total base salary and benefits (excluding equity
compensation). ESP agrees to reimburse the Company for Executive’s total cash
compensation and benefits during the Term from and after the Transition Date.
The reimbursements described in this Section 1(b) shall be paid monthly by ESP
to the Company.

(c) Executive’s bonus compensation for 2012 shall be paid by the Company. ESP
shall pay all other bonus compensation owed to Executive during the Term.



--------------------------------------------------------------------------------

(d) It is acknowledged and agreed by the Company that any equity award by the
Company to Executive before the Effective Date (the “Company Awards”) shall
continue to vest during the Term hereof. In addition, the Company Awards shall
continue to vest, regardless of Executive’s employment status with the Company
or ESP, following a Change of Control of ESP unless Executive is offered a
position with a company associated or affiliated with Welsh, Carson, Anderson &
Stowe, L.P. (“WCAS”) having substantially comparable responsibility and
compensation (such other position being referred to herein as a “WCAS Position”)
and Executive declines to accept such offer, in which case the Company Awards
shall cease vesting at the time the offer is declined.

2. Term. The Company hereby agrees to employ Executive as Chief Executive
Officer of ESP, and Executive hereby agrees to accept such employment, on the
terms and conditions set forth herein, for the period commencing on the
Effective Date and terminating as of and on the first anniversary of the
Effective Date (unless sooner terminated as hereinafter set forth) (the “Term”);
provided, however, that commencing on such first anniversary date, and each
anniversary of the date hereof thereafter, the Term of this Agreement shall
automatically be extended for one additional year unless at least thirty
(30) calendar days prior to each such anniversary date, the Company, ESP or
Executive shall have given notice that it or he, as applicable, does not wish to
extend this Agreement. Following the date on which the Executive’s employment so
terminates (the “Termination Date”), unless specifically otherwise agreed
between Executive, the Company and ESP, the Executive shall cease to hold any
position (whether as an officer, director, manager, employee, trustee, fiduciary
or otherwise) with the Company, ESP or any of their Subsidiaries or Affiliates.

3. Capacity and Performance.

(a) During the term of Executive’s employment hereunder, the Executive shall
serve as the Chief Executive Officer of ESP and shall serve as Executive Vice
President and Chief Financial Officer of the Company until such time as a
replacement has begun service. Executive agrees to provide reasonable assistance
in the transition of such replacement. In addition, and without further
compensation, the Executive shall serve as a director and/or officer of one or
more of the Company’s or ESP’s Subsidiaries if so elected or appointed from time
to time.

(b) During the term of Executive’s employment hereunder, the Executive shall be
employed on a full-time basis and shall perform such duties and responsibilities
on behalf of the Company, ESP and their Subsidiaries as may be designated from
time to time by the board of directors of the Company or ESP.

(c) During the term of Executive’s employment hereunder, the Executive shall
devote his full business time to the advancement of the business and interests
of the Company, ESP and their Subsidiaries and to the discharge of his duties
and responsibilities hereunder. The Executive shall not engage in any other
business activity or serve in any industry, trade, professional, governmental or
academic position during the term of this Agreement, except as may be expressly
approved in advance by the board of directors of the Company or ESP in writing.
Notwithstanding the preceding, the

 

-2-



--------------------------------------------------------------------------------

Executive may, without being in violation of the Executive’s obligations
hereunder, (i) serve on corporate, civic or charitable boards, or committees
which are not engaged in business competition with the Company or ESP, and
(ii) invest the Executive’s personal assets in such form or manner as will not
require any material services by the Executive in the operation of the entities
in which such investments are made, provided the Executive shall use the
Executive’s best efforts to pursue such activities in such a manner so that such
activities shall not prevent the Executive from fulfilling the Executive’s
obligations hereunder.

4. Compensation and Benefits. During the term of Executive’s employment
hereunder as compensation for all services performed by the Executive:

(a) Base Salary. Beginning July 1, 2012, the Company shall pay the Executive a
base salary at the rate of Four Hundred Fifty Thousand Dollars ($450,000) per
year, payable in accordance with the payroll practices of the Company for its
executives and subject to increase from time to time by the board of directors
of ESP (the “ESP Board”), in their sole discretion. Such base salary, as from
time to time increased, is hereafter referred to as the “Base Salary.”

(b) Bonus. During the Term of this Agreement, the Company may pay to the
Executive such bonus payments, if any, as may be determined by the ESP Board in
its sole discretion, based upon the Executive’s performance and other criteria
as may be established by the ESP Board from time to time. Except as expressly
provided in Section 6 hereof, the Executive must be employed on the date any
such bonus is paid in order to be eligible to receive it.

(c) Vacations. The Executive shall be entitled to vacation days as determined in
accordance with the Company’s vacation policy as in effect from time to time.
For purposes of this Section 4(c), weekends shall not count as vacation days and
Executive shall also be entitled to all paid holidays given by the Company or
ESP to its senior executive officers. Vacation shall otherwise be governed by
the policies of the Company, as in effect from time to time.

(d) Other Benefits. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in any
and all employee benefit plans from time to time in effect for executives of the
Company generally, except to the extent such plans are in a category of benefit
specifically otherwise provided to the Executive under this Agreement (e.g.,
severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The board
of directors of the Company may alter, modify, add to or delete employee benefit
plans at any time as it, in its sole judgment, determines to be appropriate.

(e) Business Expenses. The Company or ESP shall pay or reimburse the Executive
for all reasonable and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit or other restrictions on such expenses set
by the Company or ESP

 

-3-



--------------------------------------------------------------------------------

and to such reasonable substantiation and documentation as may be specified by
the Company from time to time. During the Term, Executive’s business expenses
shall be paid by the Company or ESP according to the party on whose behalf
Executive is incurring the expenses.

(f) Expatriate Benefits. Executive shall also be entitled to the benefits
described in the Side Letter.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term of Executive’s
employment hereunder, the Executive’s employment shall immediately and
automatically terminate.

(b) Disability. The Company or ESP may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to satisfactorily perform his duties and responsibilities hereunder on a
full-time basis, with or without reasonable accommodation, for ninety (90) days
during any period of three hundred and sixty-five (365) consecutive calendar
days. If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive, at the request of
the Company, shall submit to a medical examination by a physician selected by
the Company or ESP to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s or ESP’s determination of the issue
shall be binding on the Executive.

(c) For Cause. The Company or ESP may terminate the Executive’s employment
hereunder for Cause at any time upon notice to the Executive setting forth the
nature of such Cause. The following shall constitute Cause for termination (in
each case as determined by not less than seventy-five percent (75%) of the
members of the board of directors of the Company and ESP): (i) the Executive’s
indictment for a felony or other crime involving moral turpitude; (ii) the
Executive’s fraud, theft or embezzlement committed with respect to the Company,
ESP or their Subsidiaries; (iii) material breach by the Executive of any of the
provisions of Sections 7, 8 and/or 9 hereof; or (iv) the Executive’s willful and
continued failure to perform his material duties to the Company, ESP or their
Subsidiaries.

(d) Other Than For Cause. The Company or ESP may terminate the Executive’s
employment hereunder other than for Cause at any time upon notice to the
Executive.

 

-4-



--------------------------------------------------------------------------------

(e) For Good Reason. At his option, Executive may terminate his employment
hereunder for Good Reason. For purposes of this Agreement, the termination of
Executive’s employment hereunder by Executive because of the occurrence of any
one or more of the following events shall be deemed to have occurred for “Good
Reason”;

 

  (A) a material change in the nature or scope of Executive’s authorities,
status, powers, functions, duties, responsibilities, or reporting relationships
that is determined by Executive in good faith to be adverse to those existing
before such change;

 

  (B) a material reduction in Executive’s Base Salary that is not consented to
or approved by Executive;

 

  (C) a failure by the Company, ESP or any of their Subsidiaries or Affiliates
to comply with any other material term or provision hereof or of any other
written agreement between Executive and the Company, ESP or any such Subsidiary
or Affiliate; or

 

  (D) a refusal by the Executive upon a request by the Company to report for the
performance of his services hereunder on a regular or permanent basis at any
location or office more than fifty (50) miles from the Company’s or ESP’s
current address.

Notwithstanding the foregoing, it shall not be considered “Good Reason” if
Executive terminates his employment to accept a WCAS Position within six months
of the Termination Date.

(f) Other Than For Good Reason. The Executive may terminate his employment
hereunder other than for Good Reason at any time upon the provision of 90 days
written notice to the Company and ESP. In the event of termination of the
Executive pursuant to this Section 5(f), the board of directors of the Company
and ESP may elect to waive the period of notice or any portion thereof.

6. Compensation Upon Termination.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within 30 days of such termination to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate, the Base Salary earned but not paid through the Termination Date.

(b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to him his Base Salary earned but not paid through the Termination
Date.

(c) For Cause. In the event of any termination of Executive’s employment
hereunder for Cause as contemplated by Section 5(c), the Company or ESP shall
have no further obligations to the Executive under this Agreement other than
payment of Base Salary through the Termination Date.

 

-5-



--------------------------------------------------------------------------------

(d) Other Than For Cause or Upon Failure to Renew; For Good Reason. In the event
of any termination of Executive’s employment hereunder by the Company or ESP
other than for Cause pursuant to Section 5(d) or pursuant to Section 2 following
notice that the Company or ESP does not wish to extend this Agreement for an
additional one year period, or by the Executive for Good Reason pursuant to
Section 5(e), the Company shall (i) continue to pay the Executive the Base
Salary at the rate in effect on the Termination Date for twenty-four
(24) months, (ii) continue the Executive’s health insurance benefits for
twenty-four (24) months following the Termination Date (at a cost no less
favorable than that paid by the Executive immediately prior to the Termination
Date) or the economic equivalent thereof if such continuation is not permissible
under the terms of the Company’s health insurance plan and (iii) pay to the
Executive a good faith estimate of the bonus the Executive would have received
had the Executive remained employed by the Company through the end of each of
the two fiscal years following the Termination Date, as determined by the
Company in its sole and absolute discretion. Any such estimated bonus shall be
payable at such time or times as bonuses are payable to the other executives of
the Company, but in no event later than the end of the fiscal year immediately
following the fiscal year for which the bonus is awarded. Any obligation of the
Company to the Executive pursuant to this Section 6(d) is conditioned upon
(i) the Executive signing a release of claims in the form appended hereto as
Attachment A (the “Employee Release”) within twenty-one (21) days (or such
greater period as the Company or ESP may specify, but in no event more than
sixty (60) days) following the date notice of termination of employment is given
hereunder and upon the Executive’s not revoking the Employee Release in a timely
manner thereafter and (ii) the Executive’s continued full performance of his
continuing obligations hereunder, including those under Sections 7, 8 and/or 9
hereof. Base Salary to which the Executive is entitled under this Section 6(d)
shall be payable in accordance with the normal payroll practices of the Company
and will begin at the Company’s next regular payroll period which is at least
five business days following the effective date of the Employee Release, but
shall be retroactive to the next business day following the Termination Date. In
the event that the consideration and revocation periods for the Employee Release
continue from one calendar year into another, then the first payment of Base
Salary shall be made in the second calendar year.

(e) Other Than For Good Reason. If the Executive shall terminate his employment
pursuant to Section 5(f), the Company shall continue to pay Executive his Base
Salary through the Termination Date (it being understood that if, in accordance
with Section 5(f), the Board elects to waive the period of notice, or any
portion thereof, the payment of Base Salary under this Section 6(e) shall
continue through the notice period or any portion thereof so waived).

 

-6-



--------------------------------------------------------------------------------

7. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the
Company, ESP and their Subsidiaries:

(a) During the Term and for two (2) years from the later of the Termination Date
or the last date on which the Executive receives a severance payment from the
Company (in the aggregate, the “Non-Competition Period”), the Executive shall
not, directly or indirectly, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise (other than through ownership of
publicly-traded capital stock of a corporation which represents less than one
(1%) of the outstanding capital stock of such corporation), (i) compete with the
Company, ESP or any of their Subsidiaries in any business activities, in the
United States or in any other country, which the Company, ESP or any of their
Subsidiaries shall conduct or intend to conduct business as of the Termination
Date or (ii) undertake any planning for any business competitive with the
Company, ESP or any of their Subsidiaries. Specifically, but without limiting
the foregoing, the Executive agrees not to engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of the Company, ESP or any of their Subsidiaries as conducted or under
consideration at any time during the Executive’s employment with the Company,
ESP or any of their Subsidiaries (including prior to the date hereof).

(b) The Executive agrees that, during the Term, he will not undertake any
outside activity, whether or not competitive with the business of the Company,
ESP or their Subsidiaries, that could reasonably give rise to a conflict of
interest or otherwise interfere with his duties and obligations hereunder.

(c) The Executive further agrees that during the Term and the Non-Competition
Period, the Executive will not, directly or indirectly, (i) hire or attempt to
hire any employee of the Company, ESP or any of their Subsidiaries or anyone who
was such an employee within the six (6) months preceding such hire or attempt to
hire, (ii) hire or attempt to hire any independent contractor providing services
to the Company, ESP or any of their Subsidiaries or anyone who was such an
independent contractor within six (6) months preceding such hire or attempt to
hire, (iii) assist in hiring or any attempt to hire of anyone identified in
clauses (i) or (ii) of this sentence by any other Person, (iv) encourage any
employee or independent contractor of the Company, ESP or any of their
Subsidiaries to terminate his relationship with the Company, ESP or any of their
Subsidiaries, or (v) solicit or encourage any customer or vendor of the Company,
ESP or any of their Subsidiaries (including physicians holding clinical
privileges at any surgical facility in which the Company or ESP has a direct or
indirect ownership interest or with which a subsidiary of the Company or ESP has
a management agreement) to terminate or diminish its relationship with any of
them, or, in the case of a customer, to conduct with any Person any business or
activity which such customer conducts or could conduct with the Company, ESP or
any of their Subsidiaries.

8. Confidential Information.

(a) The Executive acknowledges that the Company, ESP and their Subsidiaries
continually develop Confidential Information, that the Executive has in the past
and may in the future develop Confidential Information for the Company, ESP or
their Subsidiaries and that the Executive has in the past and may in the future
learn of Confidential Information during the course of employment. The Executive
will comply

 

-7-



--------------------------------------------------------------------------------

with the policies and procedures of the Company, ESP and their Subsidiaries for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his duties and responsibilities to the Company, ESP and their Subsidiaries), any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company, ESP or any of their Subsidiaries. The
Executive understands that this restriction shall continue to apply after his
employment terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company, ESP or their
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company, ESP and their Subsidiaries. The Executive shall
safeguard all Documents and shall surrender to the Company and ESP at the time
his employment terminates, or at such earlier time or times as the board of
directors of the Company or ESP or their designee may specify, all Documents
then in the Executive’s possession or control.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire.”

10. [reserved]

11. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company and ESP of each new
business activity that he plans to undertake at least thirty (30) days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of the Executive’s
business relationship(s) and position(s) with such Person. The Executive shall
provide the Company and ESP with such other pertinent information concerning
such business activity as the Company or ESP may reasonably request in order to
determine the Executive’s continued compliance with his obligations under
Sections 7, 8 and/or 9 hereof.

 

-8-



--------------------------------------------------------------------------------

12. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company, ESP and their Subsidiaries and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 7, 8 or 9 hereof, the damage
to the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 7, 8
or 9 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
ESP any proprietary information of a third party without such party’s consent.

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company, ESP or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company, ESP or such other specified Person, where
control may be by management authority, equity interest or other means.

(b) “Change of Control” means the occurrence of any of the following: (i) a sale
or other disposition (or the last such sale or other disposition in a series of
related sales or other dispositions) resulting in the transfer of more than 50%
of the outstanding equity interests of a Person to persons or entities other
than WCAS and its respective partners and affiliates (collectively, the
“Investors”), (ii) the consolidation or merger of a Person with or into any
entity (other than a merger in which the Person is the surviving entity and
which does not result in more than 50% of the equity interests of such entity
outstanding immediately after the effective date of such merger being owned of
record or beneficially by persons and entities other than the Investors) or
(iii) a sale of substantially all of the properties and assets of a Person as an
entirety to an unrelated and unaffiliated third party purchaser.

(c) “Confidential Information” means any and all information of the Company, ESP
and their Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information which, if disclosed, would assist in competition against
them.

 

-9-



--------------------------------------------------------------------------------

Confidential Information includes without limitation such information relating
to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company, ESP and their Subsidiaries, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company, ESP and their Subsidiaries, (iv) the identity
and special needs of the customers of the Company, ESP and their Subsidiaries
and (v) the people and organizations with whom the Company, ESP and their
Subsidiaries have business relationships and those relationships. Confidential
Information also includes any information that the Company, ESP or any of their
Subsidiaries have received, or may receive hereafter, from others which was
received by the Company, ESP or any of their Subsidiaries with any
understanding, express or implied, that the information would not be disclosed.

(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company, ESP or any of their Subsidiaries) during the
Executive’s employment with the Company, ESP or any of their Subsidiaries
(including prior to the Effective Date) that relate to either the Products or
any prospective activity of the Company, ESP or any of their Subsidiaries or
that make use of Confidential Information or any of the equipment or facilities
of the Company, ESP or any of their Subsidiaries.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(f) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company, ESP or any of their Subsidiaries, together with all services
provided or planned by the Company, ESP or any of their Subsidiaries, during the
Executive’s employment with the Company, ESP or any of their Subsidiaries
(including prior to the Effective Date).

(g) “Subsidiary” shall mean any Person of which the Company, ESP or other
specified Person shall, directly or indirectly, own beneficially or control the
voting of at least a majority of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company, ESP or other specified Person or a Subsidiary thereof shall be a
general partner or joint venturer without limited liability.

15. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8 and 9 hereof.

16. Withholding. All payments made by the Company under this Agreement or under
the Side Letter shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

-10-



--------------------------------------------------------------------------------

17. Section 409A

(a) Notwithstanding anything to the contrary in this Agreement or in the Side
Letter, if at the time of the Executive’s termination of employment, the
Executive is a “specified employee,” as defined below, any and all amounts
payable under Section 6 on account of such separation from service that
constitute deferred compensation and would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of U.S.
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits that qualify
as excepted welfare benefits pursuant to U.S. Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A.

(b) For purposes of this Agreement and the Side Letter, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
U.S. Treasury regulations after giving effect to the presumptions contained
therein), and the term “specified employee” means an individual determined by
the Company to be a specified employee under U.S. Treasury regulation
Section 1.409A-1(i).

(c) Each payment made under this Agreement and under the Side Letter shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.

(d) Any reimbursement for expenses or benefit-in-kind due under this Agreement
or under the Side Letter that would constitute nonqualified deferred
compensation subject to Section 409A of the U.S. Internal Revenue Code shall be
subject to the following additional rules: (i) no reimbursement of any such
expense or provision of in-kind benefits shall affect the Executive’s right to
reimbursement of any such expense or receipt of in-kind benefits in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit.

18. Assignment. None of the Company, ESP or the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other parties; provided,
however, that the Company or ESP may assign its rights and obligations under
this Agreement without the consent of the Executive in the event that the
Company or ESP shall hereafter effect a reorganization, consolidation or merger
or to whom the Company or ESP transfers all or substantially all of its
properties or assets. This Agreement shall inure to the benefit of and be
binding upon the Company, ESP and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

 

-11-



--------------------------------------------------------------------------------

19. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

20. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

21. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company or ESP, or three business days following
deposit in the mail, postage prepaid, registered or certified, and addressed to
the Executive at his last known address on the books of the Company or ESP, or
in the case of the Company or ESP, at its principal place of business, attention
of the chairman of the board, or to such other address as either party may
specify by notice to the other actually received.

22. Original Agreement. This Agreement shall amend and restate the Original
Agreement in its entirety and upon execution and delivery of this Agreement, the
Original Agreement shall be replaced in its entirety by this Agreement and the
Original Agreement shall thereafter have no further force or effect.

23. Entire Agreement. This Agreement, the Side Letter and the other plans and
documents specifically referred to herein constitute the entire agreement
between the parties regarding the subject matter of this Agreement and such
other plans and documents and supersede all prior communications, agreements and
understandings, written or oral, with respect to such subject matter, including,
without limitation, the Original Agreement.

24. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company and ESP.

25. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

27. Governing Law. This contract and shall be construed and enforced under and
be governed in all respects by the laws of Texas, without regard to the conflict
of laws principles thereof.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company and ESP, by
their duly authorized representatives, and by the Executive, as of the Effective
Date.

 

UNITED SURGICAL PARTNERS INTERNATIONAL, INC. By:   /s/ William H. Wilcox Name:  
William H. Wilcox Title:   Chief Executive Officer THE EXECUTIVE: /s/ Mark A.
Kopser Mark A. Kopser ACKNOWLEDGED AND AGREED: EUROPEAN SURGICAL PARTNERS
LIMITED By:   /s/ William H. Wilcox Name:   William H. Wilcox Title:   Director

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Attachment A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with the terms of
the Employment Agreement between me and the Company dated as of September 1,
2012 (the “Employment Agreement”), I, on my own behalf and on behalf of my
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees and all others connected with me, hereby
release and forever discharge, the Company, ESP, their Subsidiaries and
Affiliates and all of their respective past and present officers, directors,
stockholders, members, partners, managers, controlling persons, employees,
agents, representatives, successors and assigns and all others connected with
any of them (all collectively, the “Released”), both individually and in their
official capacities, from any and all rights, liabilities, claims, demands and
causes of action of any type (all collectively “Claims”) which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, in any way resulting from, arising out of or connected with
my employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed pursuant to
the Employment Agreement, each as amended from time to time); provided, however,
that the foregoing release shall not apply to any right or benefit that
Section 6 of the Employment Agreement explicitly provides shall survive the
termination of my employment. Capitalized terms used in this Release of Claims
which are defined in the Employment Agreement are used herein with the meanings
so defined.

In signing this Release of Claims, I acknowledge that I have had at least
twenty-one (21) days from the date of notice of termination of my employment to
consider the terms of this Release of Claims and that such time has been
sufficient; that I am encouraged to seek the advice of an attorney prior to
signing this Release of Claims; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company and that
this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:      

Mark A. Kopser

 

Date:

   